Citation Nr: 0432087	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-01 046	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel





INTRODUCTION

The appellant was a member of the Army National Guard from 
October 1971 to October 1977.  He served on active duty for 
training (ADT) from December 1971 to April 1972, and for 
weekend tours of ADT thereafter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, in his notice of disagreement, received 
in June 2002, the appellant requested a Board hearing if his 
claim remained denied.  In a February 2003 document returned 
to the RO, the appellant indicated that he wished to withdraw 
his request for a Board hearing.  He then requested a local 
hearing at the Waco RO.  That hearing was held in July 2003.  
The Board, therefore, concludes that all due process has been 
met with respect to the appellant's hearing request.


FINDINGS OF FACT

1.  The appellant's service in the Army National Guard, from 
1971 to 1977, did not include duty in, or visitation to, the 
Republic of Vietnam.

2.  The appellant was first diagnosed with prostate cancer in 
December 1998.

3.  The competent and probative evidence of record 
preponderates against a finding that prostate cancer is 
etiologically related to herbicide exposure sustained by the 
appellant during his National Guard service.



CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated as a result of 
exposure to herbicides during service, nor may it be presumed 
that this claimed disability was incurred as a result of 
exposure to herbicides during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's September 1971 Army National Guard entrance 
examination report shows that his anus and rectum, including 
his prostate, were normal, and he reported no history of 
prostate disease.  The appellant's February 1977 separation 
examination report shows an identical result, and no history 
of prostate disease.

A December 1998 hospitalization report shows a diagnosis of 
prostatic adenocarcinoma.  The appellant underwent pelvic 
lymph node dissection and radical retropubic prostatectomy.

In a January 1999 written statement, R.A.G., M.D., indicated 
that the appellant had undergone a radical retropubic 
prostatectomy in December 1998 and was found to have a 
transition zone tumor, with no evidence of vascular or 
lymphatic invasion and no seminal vesicle invasion.

In a March 1999 written statement, Dr. G indicated that the 
appellant had undergone a radical retropubic prostatectomy 
and was found to have a positive margin.  He therefore 
required adjuvant hormone manipulation, as well as radiation 
therapy.

A May 1999 treatment report from E.B.B., M.D., shows a 
diagnosis of pathological stage T3 adenocarcinoma of the 
prostate, with positive surgical margins.

In June 1999, Dr. B again treated the appellant, this time 
for a follow-up after the completion of post prostatectomy 
intensity modulated conformal radiation therapy.  The 
impression was prostate cancer status, post initial radical 
prostatectomy with positive surgical margin, now status post 
radiation therapy with an undetectable prostate-specific 
antigen.

A March 2000 private hospital record shows the appellant 
complained of right flank pain.  The impressions were right 
perinephric stranding with slight prominence of right 
proximal ureter likely due to recently passed calculus, 
postoperative changes status post prostatectomy, fatty 
infiltration of the liver, and focal hyperdensity in the 
liver adjacent to the gallbladder fossa of uncertain 
significance.

April 2000 private hospitalization records show the appellant 
underwent surgery with a diagnosis of right lower ureteral 
stricture, bladder neck contracture, and erythematous lesion, 
right wall of the bladder, probably radiation cystitis, with 
biopsies pending.

July 2000 hospitalization records show that Dr. G diagnosed 
the appellant with right ureteral stricture.  He performed 
right ureterolysis and right ureteral reimplant on the 
appellant.  He was discharged with medication.

In a September 2000 written statement, Dr. G indicated the 
appellant had a history of prostate carcinoma and had 
undergone radical retropubic prostatectomy, as well as 
radiation therapy.  He developed a post-radiation therapy 
ureteral stricture causing secondary pain, hydronephrosis and 
loss of kidney function, requiring a right ureteral re-
implant.  This injury was a direct consequence of his cancer 
therapy.

In a July 2001 report of contact, an RO official indicated 
that he spoke with the appellant, and the appellant stated 
that he never went to the doctor or a hospital while he was 
in service.  Therefore, he did not have any medical records.

In his June 2002 notice of disagreement, the appellant stated 
that while on active duty for training, he spent the majority 
of his time in the ammunition depot.  He remembered that 
others seemed afraid to work there.  Now, he believed they 
were instead afraid of exposure to Agent Orange.  He knew 
that he was exposed to a variety of dangerous substances 
during his service.  He believed that he was very young to 
have been diagnosed with advanced prostate cancer.

In July 2003, the appellant submitted to the RO documentation 
he had researched on the internet, about herbicide exposure 
and its effects on the health of individuals.

In July 2003, the appellant testified before a Decision 
Review Officer at the RO.  He stated that he had served in 
the Army National Guard.  He was on active duty for training 
for the first six months, and then for two weeks a year.  He 
did not have prostate cancer prior to entering military 
service.  The appellant felt he was exposed to Agent Orange 
because he spent a lot of time in ammunition depots, from 
which the ammunition was stored and shipped.  He felt there 
was a really good chance he was exposed to Agent Orange 
working in that area, with the equipment that traveled to and 
from Vietnam.  From the research he had done, the appellant 
understood that handling the residue of Agent Orange was just 
a fatal as being sprayed.  He said he did not have prostate 
cancer upon separation from service.  He acknowledged that no 
doctor had specifically told him that his prostate cancer 
resulted from Agent Orange.  He stated that he had not been 
able to obtain verification that he handled equipment from 
Vietnam.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,


the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a January 2001 letter, the RO informed the appellant of 
the VCAA and its effect on his claim.  In addition, the 
appellant was advised, by virtue of a detailed November 2002 
statement of the case (SOC) and a July 2003 supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
November 2002 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims


file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Appellants Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Appellants Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, a veteran may be granted service connection for a 
malignant tumor, although it is not otherwise established as 
incurred in or aggravated by service, if the disease is 
manifested to a 10 percent degree within one year following 
service.  38 U.S.C.A. §§ 1112(a)(1), 1101(3); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Service connection also may be granted on a presumptive basis 
for prostate cancer manifested to a compensable degree at any 
time after service in a veteran who had active military, 
naval, or air service during the period beginning on January 
9, 1962, and ending on May 7, 1975, in the Republic of 
Vietnam, including the waters offshore and other locations if 
the conditions of service involved duty or visitation in 
Vietnam.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(e), 3.313 (2004).

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976, among other 
things, provided a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam era, 
not just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  These statutory provisions became effective on the 
date of enactment, December 27, 2001.

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that nation) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961, and 
ending on May 7, 1975, in the case of a veteran who served in 
the Republic of Vietnam during that period).  Id.  Similarly, 
in another precedent opinion, the VA General Counsel 
concluded that the term, "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  Again, a showing of actual 
duty or visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

In the instant case, the appellant's service records do not 
show, and the appellant does not assert, that he had service 
in Vietnam.  Instead, the appellant contends that he was 
exposed to Agent Orange on National Guard ADT, when he had 
contact with equipment he believed was returning from 
Vietnam.  Therefore, since the evidence does not show that 
the veteran had service in Vietnam, service connection may 
not be granted for this disability on an Agent 
Orange/herbicide-exposure presumption basis.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).


With regard to whether the evidence establishes a direct 
connection between the appellant's service and his 
development of prostate cancer, the Board notes that his 
service medical records are silent for any complaints or 
findings indicative of prostate cancer.  The appellant has 
presented no medical evidence showing a relationship between 
his service and his current diagnosis.  Furthermore, the 
first diagnosis of prostate cancer for the appellant occurred 
in December 1998, more than twenty years after his separation 
from the National Guard, making it impossible to grant him 
presumptive service connection for manifestation of a chronic 
disability within one year of separation.

While the appellant may sincerely believe that his prostate 
cancer is the result of herbicide exposure in service, 
laypersons are not considered competent to offer medical 
opinions, and testimony to that effect does not provide a 
basis upon which to establish service connection.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Without a 
medical opinion that the appellant's prostate cancer began in 
service or within one year of separation, the Board cannot 
base a grant of service connection on the appellant's 
assertions that his prostate cancer is related to possible 
Agent Orange exposure in service.

Moreover, not only is there no definite evidence of exposure 
to Agent Orange in service (other than the appellant's belief 
that he was exposed while handling equipment he believed was 
returning from Vietnam), but, even if such exposure were to 
be conceded, there is no competent medical evidence linking 
the appellant's 1998 onset of prostate cancer to herbicide 
exposure.

The competent evidence of record preponderates against any 
finding that the appellant served in-country in Vietnam, and 
the competent medical evidence of record is against there 
having been either a compensable manifestation of prostate 
cancer within one year of service or a nexus between the 
appellant's current diagnosis and his service in the Army 
National Guard.

As the evidence preponderates against the claim for service 
connection for the appellant's prostate cancer, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for prostate cancer, claimed as due to 
exposure to herbicide agents, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



